Citation Nr: 0121832	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel



INTRODUCTION

The veteran had verified active duty from January 1952 to 
September 1953, and from Sepember 1967 to January 1973; not 
all of his service has been verified, and his last discharge 
document shows he had a total of almost 20 years of active 
service before retiring in January 1973.  The veteran died in 
June 1999, and the appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision which denied DIC on 
the basis of either service connection for the cause of the 
veteran's death or under the provisions of 38 U.S.C.A. 
§ 1318, and from a May 2000 RO decision which denied DIC 
under the provisions of 38 U.S.C.A. § 1151.  

The RO also denied entitlement to Chapter 35 Survivor's and 
Dependents' Educational Assistance, and the RO listed this as 
an appellate issue.  However, Chapter 35 educational benefits 
were not claimed by the appellant, she has not appealed the 
RO's determination on this matter, and Chapter 35 entitlement 
arises based on a favorable finding of service connection for 
the cause of a veteran's death.  The Board finds there is no 
separate appellate issue concerning Chapter 35 educational 
benefits.


FINDINGS OF FACT

1.  The veteran's established service-connected disabilities 
included post-traumatic stress disorder (PTSD), fracture of a 
lumbar vertebra, rib fractures, and bilateral hearing loss.  
These disabilities did not cause or contribute to his death.

2.  The veteran, who served in Vietnam, died from 
cardiopulmonary arrest due to diabetes mellitus.

3.  The veteran was in actual receipt of a total compensation 
rating for service-connected disabilities for less than 10 
years preceding his death.  There was no clear and 
unmistakable error in lifetime ratings, the correction of 
which would result in entitlement to receive a total 
compensation rating for at least 10 years before the 
veteran's death, nor has the appellant made a hypothetical 
compensation claim which would establish the veteran was 
entitled to receive a total compensation rating for at least 
10 years before his death.

4.  VA outpatient dental treatment earlier on the day of the 
veteran's death was not a factor in his death.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in service on a 
presumptive basis, due to Agent Orange exposure in Vietnam, 
and diabetes resulted in the veteran's death; the criteria 
for DIC based on service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2000).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.22 (1999).

3.  The criteria for DIC under 38 U.S.C.A. § 1151 have not 
been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran had verified active duty in the Navy from January 
1952 to September 1953, and from Sepember 1967 to January 
1973.  Not all of his service has been verified, and his last 
discharge document shows he had a total of almost 20 years of 
active service before retiring in January 1973.  His 
discharge document shows he had service in Vietnam, including 
combat service.  His service medical records show no 
diabetes, nor is this condition shown until many years after 
service.

During the veteran's lifetime, service connection and a 100 
percent rating for PTSD was established from October 1998, 
and this rating remained in effect until his death.  
Effective from March 1980, service connection was established 
for fracture of the first lumbar vertebra that was rated 10 
percent, fractures of the first, second, and third ribs on 
the right that were rated 0 percent, and bilateral hearing 
loss that was rated 0 percent; these ratings remained in 
effect until the veteran's death.

Various medical records from the 1990s show the veteran had 
diabetes.  When hospitalized at a VA facility in September 
1990 for a myelogram, it was noted he had an elevated glucose 
level, and he was referred to the diabetes clinic for further 
evaluation.  At a December 1998 VA psychiatric examination, 
it was noted that the veteran was under treatment for insulin 
dependent diabetes mellitus which had been earlier discovered 
at a VA facility.

VA outpatient dental treatment records from June 24, 1999 
note the veteran underwent extractions of several teeth.  
There were no reported complications, and medication given on 
release from the clinic included Percocet for pain.

The veteran died later on June 24, 1999.  He was pronounced 
dead on arrival at a local hospital.  According to the death 
certificate, the immediate cause of death was cardiopulmonary 
arrest, which was due to (or as a consequence of) diabetes 
mellitus.  

The appellant subsequently claimed DIC based on service 
connection for the cause of the veteran's death.  In various 
written statements she argued that the veteran's service-
connected PTSD caused his diabetes to go out of control and 
resulted in his death.  She made no specific allegations as 
to entitlement to DIC under 38 U.S.C.A. § 1318.  As to 
entitlement to DIC under 38 U.S.C.A. § 1151, the appellant 
asserted that the veteran may have had an adverse reaction to 
the Percocet which had been prescribed at the VA dental 
clinic earlier on the day of his death, and that such led to 
his death.

II.  Analysis

The file shows that, under the circumstances of this case, 
the VA has met its notice and duty to assist obligations with 
respect to the appellant's claim for DIC.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

The appellant claims DIC based on service connection for the 
cause of the veteran's death, or on the basis of 38 U.S.C.A. 
§ 1318, or on the basis of 38 U.S.C.A. § 1151.

Service connection may be established for a disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including diabetes mellitus, which are manifest to 
a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  A veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed 
during such service to certain herbicide agents (e.g., Agent 
Orange) if he has one of the listed Agent Orange presumptive 
diseases; added to the list of such presumptive diseases, 
effective July 9, 2001, is Type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 66 
Fed.Reg. 23166 (2001).

For DIC based on service connection for the cause of a 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

DIC is payable to a deceased veteran's surviving spouse in 
the same manner as if the veteran's death were service-
connected, when the veteran's death was not caused by his own 
willful misconduct, and he was in receipt of or for any 
reason (including receipt of military retired or retirement 
pay or correction of a rating after the veteran's death based 
on clear and unmistakable error (CUE)) was not in receipt of 
but would have been entitled to receive compensation at the 
time of death for a service-connected disability that either 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or so rated continuously for a 
period of not less than 5 years from the date of the 
veteran's release from active duty until his death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22 (1999).  The Board notes 
that 38 C.F.R. § 3.22 was revised, effective in January 2000, 
to provide a restrictive interpretation (compared to that 
found in prior court decisions) as to what was required for 
DIC under the "entitled to receive" provision of 38 U.S.C.A. 
§ 1318; the new regulation essentially limits "entitled to 
receive" eligibility to instances in which CUE is found in 
lifetime ratings.  See 38 C.F.R. § 3.22 (2000).  The 
appellant's claim was filed before the change in the 
regulation, and thus the more favorable old regulation will 
be considered.  See Karnas v. Derwinski, 1 Vet.App. 308. 
(1991).  It is also noted that processing of claims under the 
new regulation (which is not applicable here) has temporarily 
been suspended pursuant to National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-
7095, 00-7096, 00-7098 (Fed.Cir. Aug. 16, 2001).  Under 
38 U.S.C.A. § 1318 and the old version of 38 C.F.R. § 3.22, a 
CUE claim is not the sole way for a survivor to show the 
veteran's entitlement as of the time of the veteran's death; 
the survivor is given the right to attempt to demonstrate 
that the veteran "hypothetically" would have been entitled to 
receive total compensation benefits for 10 years before 
death, even if he did not file a claim, based on evidence in 
the veteran's claims file or VA custody prior to the 
veteran's death and the law then or subsequently made 
retroactively applicable.  Timberlake v. Gober, 14 Vet.App. 
122 (2000); Cole v. West, 13 Vet.App. 268 (1999); Marso v. 
West, 13 Vet.App. 260 (1999); Weaver v. West, 12 Vet. App. 
229 (1999); Hix v. West, 12 Vet. App. 138 (1999); Wingo v. 
West, 11 Vet. App. 307 (1998); Carpenter v. West, 11 Vet. 
App. 140 (1998); Green v Brown, 10 Vet.App. 111 (1997).

Compensation or DIC shall be awarded for a qualifying 
additional disability or qualifying death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  A disability or death is considered a 
qualifying additional disability or qualifying death under 
the law if it is not the result of the veteran's own willful 
misconduct and the disability or death was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability or death was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001).

The veteran served almost 20 years of active duty and retired 
from service in 1973.  His established service-connected 
disabilities were PTSD, fracture of a lumbar vertebra, rib 
fractures, and bilateral hearing loss.  He died in 1999, and 
the death certificate shows that the underlying cause of 
death was diabetes mellitus, resulting in cardiopulmonary 
arrest.  There is no medical evidence to show the veteran's 
established service-connected conditions played any role in 
his death.  The appellant argues that the service-connected 
PTSD may have caused the diabetes to go out of control, 
resulting in death.  However, there is no medical evidence to 
support this, and as a layman the appellant has no competence 
to give a medical opinion on causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Diabetes, the actual cause 
of death, was not shown in service or for many years later.  
However, the veteran served in Vietnam, and a recent 
regulation adds diabetes to the list of Agent Orange diseases 
which are subject to presumptive service connection for 
veteran's who served in Vietnam.  Under this legal authority, 
the Board finds that the veteran's fatal diabetes was 
incurred during his active duty.  Since diabetes is 
considered service connected and resulted in death of the 
veteran, service connection for the cause of his death is 
warranted, and DIC on this basis is granted.

The Board will address entitlement to DIC under either 
38 U.S.C.A. § 1318 or § 1151 as well, in light of possible 
effective date questions.  

As to entitlement to DIC under 38 U.S.C.A. § 1318, the 
appellant makes no specific contentions.  The veteran was in 
actual receipt of a total compensation rating for service-
connected disabilities for less than 10 years preceding his 
death.  The appellant does not allege CUE in any lifetime 
ratings, the correction of which would result in entitlement 
to receive a total compensation rating for at least 10 years 
before the veteran's death, nor does any such CUE appear in 
the file.  The appellant has not made a hypothetical 
compensation claim which would establish the veteran was 
entitled to receive a total compensation rating for at least 
10 years before his death.  In short, there is not basis for 
finding entitlement to DIC under 38 U.S.C.A. § 1318.

As to entitlement to DIC under 38 U.S.C.A. § 1151, the 
appellant argues that medication prescribed when the veteran 
was treated at a VA dental clinic, earlier on the day of his 
death, resulted in an adverse reaction that led to his death.  
However, there is no medical evidence to support this theory, 
and as a layman the appellant has no competence to give a 
medical opinion on causation.  Espiritu, supra.  The death 
certificate shows that the veteran died of cardiopulmonary 
arrest due to diabetes, and there is no suggestion that 
medication from VA treatment caused or contributed to death.  
As the credible evidence shows that VA treatment did not 
cause the veteran's death, there is no basis for finding 
entitlement to DIC under 38 U.S.C.A. § 1151.

In sum, while there is no basis for DIC under 38 U.S.C.A. 
§ 1318 or 38 U.S.C.A. § 1151, the Board grants DIC under 
38 U.S.C.A. § 1310 based on service connection for the cause 
of the veteran's death.  


ORDER

DIC, based on service connection for the cause of the 
veteran's death, is granted.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

